Specialty Pharmaceuticals forWomen’s Healthcare Needs Columbia Laboratories, Inc. (CBRX) Robert S. Mills President and Chief Executive Officer January 2008 2 Under The Private Securities LitigationReform Act Of 1995 Safe Harbor Statement Except for historical information contained herein, certain statements of Columbia Laboratories, Inc.’s expectationsmade in this presentation constitute forward-looking statements within the meaning of Section 27A of the SecuritiesAct of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements involve certainrisks and uncertainties. Those statements include statements regarding the intent, belief or current expectations ofColumbia Laboratories and its management team. Investors are cautioned that any such forward-looking statementsare not guarantees of future performance and involve risks and uncertainties, and that actual results may differmaterially from those projected in the forward-looking statements. Given these uncertainties, investors should notplace undue reliance on these forward-looking statements. Factors that might cause future results to differ include,but are not limited to, the following: the successful marketing of CRINONE® 8% (progesterone gel), PROCHIEVE® 8%(progesterone gel), and STRIANT® (testosterone buccal system) in the U.S.; the timing and size of orders forout-licensed products from our marketing partners; the timely and successful completion of clinical studies, includingthe clinical trials for our vaginally lidocaine product candidate and the Phase III study of PROCHIEVE 8% in short cervixpatients; success in obtaining acceptance and approval of new products and indications for current products by theFDA and international regulatory agencies; the timely and successful development of products, including PROCHIEVE8% to reduce the risk of preterm birth in women with a short cervix in mid-pregnancy; the impact of competitiveproducts and pricing; competitive economic and regulatory factors in the pharmaceutical and healthcare industry;general economic conditions; and other risks and uncertainties that may be detailed, from time-to-time, in Columbia’sreports filed with the Securities and Exchange Commission. Columbia Laboratories undertakes no obligation topublicly update any forward-looking statements. 3 CBRX Overview • Specialty Pharma company focused on women’s healthcare • Commercial Operations dedicated to building revenues from our progesterone franchise • Additional revenues from “other products,” predominantly via partnerships • Upside potential from 2 later-stage R&D programs that address large markets with unmet medical need • All products utilize and gain competitive edge from our bioadhesive drug delivery system (BDS) 4 Market price (12/31/07) $2.27 52-week range $1.04 - $5.98 Shares outstanding: basic 51.7 million fully diluted 72.7 million Market capitalization $117.4 million Cash and equivalents (9/30/07) $19.2 million CBRX Key Statistics 5 Name / Title Join Experienced Management Team ed Prior Experience Robert S. Mills President & CEO 2001 • Watson Pharmaceuticals: General Manager Solid Dose Business & SVP of Manufacturing Operations • Alpharma: VP of Operations • Rhône Poulenc Rorer: 18+ years James A. Meer SVP, CFO & Treasurer 2006 • Pharmos Corporation: SVP, CFO, Secretary & Treasurer • Schein Pharmaceutical, Inc.: VP & Treasurer • Senior financial positions at various public companies Michael McGrane SVP, General Counsel &Secretary 2002 • The Liposome Company: VP, Gen. Counsel & Secretary • Novartis Consumer Health: VP, Gen. Counsel & Secretary • Novartis Pharmaceuticals: Associate General Counsel George Creasy, M.D., FACOG VP, Clinical Research 2003 • Johnson & Johnson: Senior Director, R&D Carl Worrell Head of Sales & Marketing 2006 • Tercica, Inc.: VP Marketing and Sales • Schering: Director of Marketing • Pharmacia: Sr. Marketing Director, National Sales Director, VP Marketing & Sales (Canada) 6 Bioadhesive Drug Delivery Systems • BDS key ingredient polycarbophil, a non-immunogenic, hypoallergenic bioadhesive polymer • Uses bioadhesion to administer medication to patients in a targeted fashion 1. Polycarbophil bonds to cells of the body’s mucosal surfaces 2. BDS releases active drug in a controlled, sustained manner 3. BDS is discharged on normal cell turnover • Advantages — Controlled, sustained, targeted drug delivery — Broad potential utility, especially molecules with low oral availability or where systemic levels of the active ingredient must be curtailed 7 Progesterone Franchise: 60 - 70% of revenues * CRINONE® 8%: progesterone vaginal gel indicated for infertility & pregnancy support * PROCHIEVE® 8%: same product and indications as CRINONE 8% • PROCHIEVE® 4%: progesterone vaginal gel for secondary amenorrhea Other Products: 30 - 40% of revenues * STRIANT®: Buccal delivery of testosterone for male hypogonadism • Replens®: OTC vaginal moisturizer • RepHresh®: OTC feminine hygiene product to eliminate vaginal odor * Indicates products marketed by CBRX in the U.S. Current Revenue Base 8 Progesterone:The “Pregnancy Hormone” • Key role to maintain pregnancy — Prepares uterus for implantation of fertilized egg — Supports ongoing pregnancy — Produced by placenta after week 8-10 in a normalpregnancy — No other known essential function • Essential to successful infertility treatment • Essential for pregnancy support 9 1 Zarutskie P, Fertil Steril, September 2007. In addition to this meta-analysis, 17 other individualtrials support this claim. Progesterone:Supplementation Approaches • CRINONE / PROCHIEVE bioadhesive vaginal gel — FDA-approved for use in pregnancy since May 1997 — Unsurpassed efficacy1 — 10 years safety data — 1x daily administration • Effervescent vaginal tablet — FDA-approved for use in pregnancy in June 2007 — 2x - 3x daily administration — Not proven efficacious in women over 35 • Pharmacy-compounded vaginal suppositories — Messy, inconsistent formulation • Intramuscular injection (progesterone in oil) — Local site pain and irritation; greater side effects include injection site abscesses • Oral capsules (indicated for HRT) — Lower efficacy, very low bioavailability, causes drowsiness 10 1Abstracts available on www.crinoneusa.com. 2 Yanushpolsky E et al. Fertil Steril, 2007. CRINONE 8%:Equally Effective and Patient-Preferred • CRINONE vs. IM Progesterone — 12 studies compared efficacy1 • CRINONE was proven equally effective as IM Progesterone — 4 of those studies also assessed patient preference • Patients preferred CRINONE in 100% of those studies — Recent publication: planned interim analysis of 215 women ≤40 years of age undergoing IVF cycles2 • Similar rates of pregnancy, implantation & early spontaneous abortion • Women receiving CRINONE reported significantly fewer side effects & greater overall satisfaction • CRINONE vs. other vaginal progesterone forms — 6 studies compared efficacy1 • CRINONE was proven equally effective as other forms — 3 of those studies also assessed patient preference • Patients preferred CRINONE in 100% of those studies 11 Key Growth Opportunity: Shifting Market Share from IM Progesterone (CRINONE & tablet) Market Penetrationby Supplementation Approach 12 $300+ Million Total Market Opportunity $180 million marketpotential Infertility Business $130+ million market potential 2 weeks x $80 per week $160 per patient 10 weeks x $80 per week $800 per patient Fertility Assistance (1.2million cycles) Pregnancy Support 7-30% success rate CRINONE 8% U.S. Market Opportunity:Current Labeling 13 Product Indication I II III PROCHIEVE 8% Vaginal Gel PROCHIEVE 4%* Reduce risk of preterm birth in women with ashort cervix in mid-pregnancy Initiated Q4 ‘07 Vaginal Gel Lidocaine Prevent endometrial hyperplasia associatedwith estrogen use in menopausal women Third party study;providing product only Vaginal delivery Prevention and treatment of dysmenorrhea Initiated 6/07 Testosterone* Vaginal delivery Fibroid reduction and female sexual dysfunction Desmopressin* Buccal Tablet Nocturnal enuresis in children Carbamide peroxidevaginal delivery Prevention and treatment ofbacterial vaginosis Pre-clinical Upside Potential Through Clinical R&D Lead Opportunity PROCHIEVE 8% (progesterone gel) to reduce the risk of preterm birth in womenwith a short cervix at mid-pregnancy 15 1Fonseca E,Amer Journal of Obstet 2003. 2To, Nicolaides K, et al. Ultrasound Obstet Gynecol, 2006. 3Fonseca E, Nicolaides K, et al. NEJM, 357:462-469, August 2007. 4DeFranco E, O’Brien J et al. UltrasoundObstet Gynecol, October 2007. The Short Cervix Opportunity • Fonseca 2003: Prophylactic use of progesterone extends the time to delivery among patients who had a preterm labor episode1 • To & Nicolaides 2006: Short cervix is the most important single predictor of PTB2 — 61.2% magnitude of accuracy based on c-index • Fonseca & Nicolaides 2007: Women with a short cervix are the responders to vaginal progesterone therapy3 • CBRX Phase III study (COL-1620-300) data 2007: PROCHIEVE 8% prevents PTB in women with a short cervix4 16 COL-1620-300 Key Findings:Short Cervix Population • PROCHIEVE 8% use was associated with a statistically significant reduction in the occurrence of PTB in women with cervical length ≤ 3.0 and < 2.8 cm • Four-fold increase in time to delivery in women with cervical length < 2.8 cm treated with PROCHIEVE 8% who had a preterm labor episode • PROCHIEVE 8% improved infant outcomes in women with baseline cervical length < 2.8 cm — Statistically significant: • Reduction in NICU admissions • Reduction in average NICU days — Strong trend for: • Reduction of total infant hospital days • Reduction of rate of Respiratory Distress Syndrome • Increase in average birth weight 17 PROCHIEVE (n19) Placebo (n27) CL < 2.8 cm (n46) 22 investigators Probability of Patients with Baseline Cervical Length < 2.8 cm Remaining Undelivered According to Treatment Group Fishers Exact Test at ≤ 32 weeks: 0% PROCHIEVE vs. 29.6% Placebo (p 0.014) Statistically Significant Efficacy in Patients with Cervical Length < 2.8 cm 18 Prochieve's Role in Extending Gestation: NewAdvances, New Therapies (PREGNANT) Study • Phase III Study Design — Randomized 1:1, double blind, placebo controlled — 300 women with cervical length between 1.0 - 2.0 cm — 15 - 25 centers (international) — Primary outcome: a reduction in preterm births ≤ 32 weeks vs. placebo — Trend in improved infant outcomes • Timeline — Initiate study Q4 '07 — Begin patient enrollment Q1 '08 — Complete patient enrollment mid - '08 — Last birth Q4 '08 / Q1 '09 — Announce results Q1 '09 19 $1.6 Billion Total Market Opportunity $250 million marketpotential 4.1 Million Births Annually >2.5 - 3.0 cm(20%) $1.05 billion market potential > 2.0 - 2.5 cm(5.25%) 1.0 - 2.0 cm(4.75%) $275 million marketpotential 16 weeks X $80.0 week $1,280 per patient Short Cervix U.S. Market Opportunity Second Growth Opportunity Vaginally-administered lidocaine to prevent and treat dysmenorrhea 21 Vaginal Lidocaine for Dysmenorrhea • Dysmenorrhea — Common, painful menstrual cramping — Seriously affects 12% of all menstruating women in the U.S.between ages 20 - 45 • Phase II clinical trial design — Randomized, double-blind, placebo-controlled cross-over study — 75-patients • Timeline ü Initiated study June '07 ü Began enrollment August '07 ü Added 2 additional sites October '07 — Complete enrollment Q1 '08 — Announce results Q2 '08 22 Prevalence of Dysmenorrhea 5.6 million likely initial targets 50% 24% 5% 12% Women in U.S. Age 20 - 40 Years, in Millions 23 $1.7 - $3.4 Billion Total Market Opportunity 5.6 million likely initial targets 4 doses / month X 12 months $25 per month Theoretical pricing $50 per month $1.68 billion potential market $3.36 billion potential market Dysmenorrhea U.S. Market Opportunity Category Revenues Loss from operations Other income (expense) Net (loss) Non-cash expenses Cash loss 9 Months2007 $21.3 (5.6) (5.8) (11.4) 9.9 (1.5) 9 Months2006 $15.0 (6.3) (1.4) (7.8) 4.2 (3.6) $19.2 million in cash on hand end of Q3 200624 Financial Review ($ millions) 25 *Based on 2007 est. revenues of $27-$30 million Est. $5.7 -$8.7* Quarterly Revenue Snapshot: 2006 - 2007 26 Est.$27.0-$30.0* *2007 revenue estimate affirmed 11/8/07 $21.3 through 9/30/07 Annual Revenue Snapshot: 2005 - 2007 27 Why Invest in Columbia? • Revenues from 5 products provide solid base for growth • Large opportunity to expand progesterone franchise — Infertility market penetration — Pregnancy support — Preterm birth / short cervix • Phase III PREGNANT study underway; data expected Q1 ‘09 • Additional upside potential from lidocaine — Phase II study underway; data expected Q2 ’08 — Goal: partner this product to co-develop & co-market • Current financial resources sufficient to fund ongoing trials & operate our business without additional funding in 2008 28 2008 Objectives • Increase CRINONE 8% market share • Complete enrollment in Phase III PREGNANT study • Complete Phase II lidocaine study, report data • Partner lidocaine: co-develop, co-market • Add products to leverage sales force Q&A Period Specialty Pharmaceuticals forWomen’s Healthcare Needs Columbia Laboratories, Inc. (CBRX) Robert S. Mills President and Chief Executive Officer January 2008
